Exhibit 10.1

 

AMENDMENT TO

 

SECOND AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

THIS IS AN AMENDMENT TO THE SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
made as of the 25th day of March, 2008, by and among BUTLER INTERNATIONAL, INC.
(“International”), BUTLER SERVICE GROUP, INC. (“Butler”) and EDWARD M. KOPKO
(“Employee”), who resides at 2100 North Ocean Boulevard, 31A, Ft. Lauderdale,
Florida 33305.

WHEREAS, Employee has been serving as President, Chairman of the Board of
Directors and Chief Executive Officer of International since 1985, as President,
Chairman of the Board of Directors and Chief Executive Officer of Butler since
1989, and currently serves as President, Chief Executive Officer and Chairman of
the Board of all other operating subsidiaries of International; and

WHEREAS, International, Butler, and Employee entered into a Second Amended and
Restated Employment Agreement (“Agreement”) dated December 4, 2002, which
confirmed and set forth the terms and conditions of Employee’s employment with
International and Butler; and

WHEREAS, the Agreement currently provides for, among other things, a guaranteed
performance bonus payment in the amount of $450,000 per year and a guaranteed
incentive bonus payment in the amount of 25% of the Employee’s yearly salary per
year; and

WHEREAS, such payments are currently not deductible by International for federal
income tax purposes; and

 

1

 

--------------------------------------------------------------------------------

 

WHEREAS, the Compensation Committee of International has requested that the
Agreement be amended so that such performance bonus and incentive payments can
be deducted by International pursuant to Internal Revenue Code Section 162(m)
(“Section 162(m)”); and

WHEREAS, in order for International to be able to deduct such payments pursuant
to Section 162(m), International has requested that Employee agree to condition
the payment of such amounts upon the attainment of certain specified goals; and

WHEREAS, Employee has agreed to condition the guaranteed performance bonus
payment of $450,000 and the incentive bonus payment of 25% of Employee’s base
salary upon the attainment of certain goals, provided that Employee’s salary is
increased by $125,000 per year; and

WHEREAS, Employee has requested clarification of certain other provisions in the
Agreement; and

WHEREAS, Butler, International, and Employee desire to amend and restate the
Agreement to reflect the changes set forth herein;

NOW, THEREFORE, in consideration of the premises to this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Butler, International and Employee agree as follows:

 

1.

Section 5(b) of the Agreement is hereby amended as follows:

 

A.

Subsections (1) (excluding the third to the last sentence which shall be placed
at the end of new subsection (1)), (4) and (5) (which subsections related to
guaranteed payments) and subsection (6) are hereby deleted.

 

B.

Subsection (2) is hereby renumbered as subsection (1) and amended as follows:

 

(i)

the phrase “less amounts previously paid to Employee under the above paragraph
for such calendar year” is hereby deleted;

 

2

 

--------------------------------------------------------------------------------

 

 

(ii)

in clause (i), the second reference to “$3,000,000” shall be changed to
“$13,000,000”, the phrase “provided that such payment shall not be less than
$150,000 if International has operating income” shall be inserted after the
first reference to “such year” in clause (i), and the phrase “plus a payment of
$300,000 if International’s operating income exceeds $3,000,000” shall be
inserted after the second reference to “such year” in clause (i);

 

(iii)

at the end of the subsection, the following shall be inserted: “For fiscal year
2008 only, to the extent that operating income for fiscal year 2008 equals or
exceeds $4,500,000 Employee will be entitled to a performance bonus payment of
$450,000, plus 3% of operating income in excess of $13,000,000.

 

C.

A new subsection (2) shall be added as follows:

International intends that the performance and incentive bonuses noted above
qualify as performance based compensation under Section 162(m) of the Internal
Revenue Code. Before any payment of the performance and incentive bonuses noted
above, International’s compensation committee will certify in writing that the
performance and/or incentive goals, respectively, have been met.

 

2.

Section 5 (c)(2) of the Agreement (which relates to the Estimated Operating
Income) is deleted in its entirety.

     

 

3.

Employee’s salary shall be increased by the amount of $125,000.

 

4.

The first parenthetical phrase in Section 5(d) shall be amended by adding the
words “long-term care insurance” after the word “including” and the fourth
parenthetical phrase in Section 5(d) shall be amended by adding the words “and
paid on request” after the word “cumulated”.

 

5.

Except as modified herein, the Agreement shall remain in full force and effect.

 

 

3

 

--------------------------------------------------------------------------------

 

              IN WITNESS WHEREOF, the parties hereto have set their hands and
seals as of the day and year first above written.



EMPLOYEE:

 

BUTLER SERVICE GROUP, INC.

 

 

 

 

 

 

 

 

 

/s/ Edward M. Kopko

 

By:

  /s/ Mark Koscinski

Edward M. Kopko

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUTLER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Mark Koscinski

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 



 

4

 

 